Executive Short-Term Incentive Plan
May 26, 2010

Policy Information

     
Document Title:
  Executive Short Term Incentive Plan
Content Owner:
  Director of HRA
Certification of Compliance Contact:
  N/A
Policy Category:
  FHLBank Policy
FHLBank-Level Approver:
  Policy Oversight Group
Board-Level Approver:
  Board of Directors
Review Frequency:
  Yearly
Initial Effective Date:
  12/19/2007
Last Review Date:
  05/26/2010
Next Review Date:
  12/2010

1

                    1.01    
Purpose
    2     1.02    
Administration
    2     1.03    
Eligibility
    3     1.04    
Goal Setting
    3     1.05    
Shareholder Safeguard
    4     1.06    
Timing and Form of Awards
    4     1.07    
Forfeiture of Awards
    4     1.08    
Change of Control
    5     1.09    
Plan Period
    5     1.10    
Duration of the Plan
    5     1.11    
Recordkeeping
    5     1.12    
Debts
    5     1.13    
Absence of Liability
    5     1.14    
Limitations
    6     1.15    
Amendment or Termination
    6     2.01    
Target Awards
    6     2.02    
Goal Metrics
    7     2.03    
Performance Ranges
    7     2.04    
Annual Awards
    7     2.05    
Quarterly Awards
    8  

Article 1: Administration

1.01: Purpose. The purpose of the Executive Short Term Incentive Plan (“Plan”)
of the Federal Home Loan Bank of Topeka (“Bank”) is to promote the mission and
financial performance of the Bank by providing incentives to key employees for
accomplishing annual goals that are aligned with the Bank’s mission and business
objectives and approved by the Compensation Committee of the Board of Directors
(“Committee”), pursuant to the terms and conditions described in Article 1.

1.02: Administration. (a) Except as otherwise noted, the Committee shall
administer the Plan and shall have full authority to construe, interpret,
implement, and administer the Plan.

(b) Decisions and determinations by the Committee shall be final and binding
upon all participants in the Plan (“Participants”). The Committee shall have the
authority to interpret the Plan, to adopt and revise rules and regulations
relating to the Plan and make any other determinations that it believes
necessary or advisable for the administration of the Plan.

(c) Such determinations may include, but not be limited to, the 1) metrics
against which Participants’ performance will be evaluated, 2) weights assigned
metrics in determining Participants’ annual awards, 3) annual threshold, target,
and optimum levels of performance associated with each metric, including interim
quarterly performance levels against which quarterly progress payments may be
computed, 4) annual awards due Participants for their goal-related performance,
5) formula for determining the quarterly awards due Participants for their
goal-related performance, 6) shareholder safeguard level of performance below
which Participants may not be entitled to awards, and 7) all policy determining
the ongoing administration of the Plan.

(d) The conditions subject to which any amounts may become payable under the
Plan may be based upon such consideration as the Committee deems appropriate.
These conditions may include, but not be limited to, the results of operations
of the Bank and the terms and conditions of the elective deferred compensation
plan maintained for Plan Participants.

(e) For purposes of effective and efficient Plan administration, the Committee
shall delegate to the Chief Executive Officer or his designee responsibility and
authority to 1) ensure that all goal metrics, metric weights, and metric
performance ranges defined by threshold, target, and optimum levels of
performance on the metrics are submitted to the Committee for review and
approval prior to the beginning of the Plan period, 2) ensure that Plan
Participants receive award summaries outlining their annual award potential
under the Plan before the beginning of the Plan period, 3) compute the quarterly
awards earned by Participants for their year-to-date performance against their
goal metrics at the end of each quarter, subject to the terms and conditions
stated herein, 4) distribute quarterly reports to the Committee showing the
quarterly awards earned by Participants, 5) compute the total awards earned by
Participants for their annual performance against their goal metrics by
February 15 following the end of the Plan period, subject to the terms and
conditions stated herein, and 6) submit the total awards earned by Participants
to the Compensation Committee by March 1 following the end of the Plan period.

1.03: Eligibility. (a) The Plan establishes a participating group of employees
(“Executive Group”) comprised of top executives of the Bank. The Committee, in
its sole discretion, shall determine each year the identity of employees
assigned to the Executive Group.

(b) The Committee may add additional persons to, and remove persons from, the
Executive Group during each Plan period.

(c) A member of the Executive Group whose employment by the Bank is terminated
for any reason other than death shall not participate in the Plan from the date
of termination until the end of the Plan period, and shall not be eligible to
receive awards or holdbacks for the quarter during which he is terminated or for
subsequent quarters of that Plan period.

(d) Independent contractors are ineligible to participate in the Plan,
regardless of whether they are later reclassified as common law employees.

1.04: Goal Setting. The purpose of the Plan is to promote the Bank’s mission and
financial goals. Consistent with this purpose, the Committee shall delegate to
the Chief Executive Officer responsibility and authority to determine in close
collaboration with the Committee’s designee and any other qualified third
parties the 1) goal metrics against which Participants’ performance will be
evaluated, 2) weights assigned metrics in determining Participants’ total
awards, and 3) annual threshold, target, and optimum levels of performance
associated with each Plan metric (“Performance Range”), including interim
quarterly performance levels against which quarterly progress payments may be
computed. The Chief Executive Officer shall submit the metrics, metric weights,
and metric performance ranges so developed to the Committee for review and
approval prior to the beginning of the Plan period.

1.05: Shareholder Safeguard. 1) If the bank fails to meet the shareholder
safeguard metric, as stipulated in the “Executive Short Term Incentive Plan
Targets” document, no awards will be paid under the plan. The Chief Executive
Officer shall submit the threshold measure so developed to the Committee for
review and approval before the beginning of the Plan period. 2) If the bank
fails to meet the Risk Based Capital requirements, as stipulated in the bank’s
Risk Management Policy (RMP), the committee shall have the right,
notwithstanding other provisions in the plan, to adjust the awards paid under
this plan.

1.06: Timing and Form of Awards. (a) If the Bank’s performance on the
Committee-approved shareholder safeguard metric is at least equal to threshold
for the Plan period, the total annual awards earned under the Plan 1) will be
paid in full, in cash, by March 15 following the close of the Plan period unless
deferred subject to the terms and conditions of the Bank’s Benefits Equalization
Plan, the terms of which are included by reference herein, and 2) may include a
vesting requirement if determined by the Committee to be in the best interests
of the Bank and consistent with the purpose of the Plan.

(b) Subject to the terms and conditions stated herein, Participants may earn
quarterly awards for year-to-date performance against Plan metrics that do not
exceed, in aggregate, the awards they would otherwise be entitled to for their
full Plan period performance against these same metrics. If Participants receive
quarterly awards that exceed, in aggregate, the total awards they are entitled
to for a full Plan period, the amount of the award excess will be 1) credited
against any future awards the Participants earn in subsequent Plan periods, and
2) deducted from those quarterly awards before they are paid.

1.07: Forfeiture of Awards. (a) Notwithstanding any other provisions of the
Plan, payment of any award hereunder to a Participant will, at the discretion of
the Committee, be discontinued and forfeited, and the Bank will have no further
obligation hereunder to such Participant if the Participant 1) is discharged
from employment with the Bank for Good Cause as defined in Section 1.07(c)
below; 2) engages in competition with the Bank or interferes with the business
relationships of the Bank during his employment or following his termination of
employment with the Bank; or 3) discloses any types of confidential information
of the Bank to any third party by any means, or refuses to report to the Bank
any discoveries, inventions or improvements conceived by him during the course
of his employment that are in any way applicable to the business of the Bank.

(b) The Committee shall have the sole discretion with respect to the application
of the provisions of this section, and such exercise of discretion shall be
conclusive and binding upon all participants and all other persons.

(c) For purposes of this section, “Good Cause” shall mean a Participant’s 1)
conviction of any criminal violation involving dishonesty, fraud, or breach of
trust; 2) willful engagement in any misconduct in the performance of his duty
that materially injures the Bank; 3) performance of any act which, if known to
the stockholders of the Bank, would materially and adversely impact the business
of the Bank; or 4) willful and substantial nonperformance of assigned duties,
provided that such nonperformance continues more than ten (10) days after the
Bank has given written notice of such nonperformance and of its intention to
terminate the Participant’s employment because of such nonperformance.

1.08: Change of Control. (a) A change of control shall have occurred if
(1) individuals who are members of the Board on the first day of the Plan period
no longer constitute a majority of the Board; or (2) the Bank merges or
consolidates with any other entity and is, itself, not a surviving entity; or
(3) substantially all of the assets of the Bank have been sold, liquidated or
dissolved.

(b) In the event of a change of control, the Chief Executive Officer or his
designee, in close collaboration with the Committee’s designee, shall 1)
evaluate the Bank’s performance against its shareholder safeguard metric from
the first day of the Plan period to the date of Change of Control, 2) evaluate
Participants’ year-to-date performance against all Plan metrics from the first
day of the Plan period to the date of Change of Control, and 3) apply the
formula for calculating final, Fourth Quarter Payouts defined under Article 2,
Section 2.05(b) below to determine any final awards earned by Participants if
the Bank’s shareholder safeguard has been met. The Chief Executive Officer shall
submit any final awards so determined to the Compensation Committee for review
and approval subject to the terms and conditions stated herein.

(c) Final awards due Participants shall be paid, in cash, within thirty
(30) days of Change of Control.

1.09: Plan Period. The plan year will coincide with the Bank’s fiscal year.

1.10: Duration of the Plan. The policies and procedures described in the Plan
apply to successive one-year periods beginning January 1, 2010 and ending when
changed by the Committee. Participants have no vested right to receive any award
or benefit under the Plan until it has actually been paid.

1.11: Recordkeeping. The books and records to be maintained for the purpose of
the Plan shall be maintained by the employees of Bank at its expense, and
subject to the supervision and control of the Chief Executive Officer. All
expenses of administering the Plan shall be paid by the Bank.

1.12: Debts. To the extent permitted by law, the right of any participant or any
beneficiary to any payment hereunder shall not be subject in any manner to
attachment or other legal process for the debts of the Participant or
beneficiary; and any such payment shall not be subject to anticipation,
alienation, sale, transfer, assignment or encumbrance.

1.13: Absence of Liability. Neither the Chief Executive Officer, nor members of
the Compensation Committee shall be liable to any person for any action taken or
omitted in connection with the administration of this Plan unless attributable
to the Chief Executive Officer’s or Committee member’s own fraud or willful
misconduct; nor shall the Bank be liable to any person for any such action
unless attributable to fraud or willful misconduct on the part of an officer or
employee of the Bank.

1.14: Limitations. This Plan is not to be construed as constituting a contract
of employment. The Plan does not limit or impair the right of the Bank to
terminate any employee of the Bank with or without cause at any time. No person
shall, because of the Plan, acquire any right to an accounting or to examine the
books or the affairs of the Bank.

1.15: Amendment or Termination. The Committee or Board may at any time amend or
terminate the Plan, in whole or in part, subject to Incentive Awards accrued and
not yet paid before the date of amendment or termination of the Plan.

Article 2: Awards

2.01: Target Award. (a) Award potential under the Plan corresponds with 1) the
values of Participants’ job responsibilities in the labor market consisting of
primarily the Federal Home Loan Banks and secondarily other financial service
institutions and 2) the competitiveness of Participants’ total cash compensation
and benefits in that labor market.

(b) Award potential under the Plan also corresponds with the expected impact of
Participants’ job responsibilities on the financial performance of the Bank,
such that Participants in jobs that are expected to have the greatest impact are
eligible for the largest awards.



(c)   Participants’ assigned impact levels and corresponding target award
potential under the Plan are shown below.

                  Impact       Target Award Level   Job Title   (% of Earned
Base)1   1    
Chief Executive Officer
    55.0 %   2    
Chief Operating Officer
    45.0 %   2    
Chief Risk Officer
    45.0 %   3    
General Counsel
    35.0 %   3    
Director of Credit
    35.0 %   3    
Chief Accounting Officer
    35.0 %

1Earned base represents the portion of participants’ annual base wage earned
from the beginning of the Plan period to the end of the quarter in which an
award is paid.

2.02: Goal Metrics. (a) The Plan assumes that Participants will be held
accountable for metrics that 1) are measurable, 2) promote the Bank’s mission
and financial goals, 3) are consistent with sound risk management practices and
4) are consistent with Participants’ formal responsibilities.

(b) If Participants are held accountable for performance against more than one
metric, each metric will be weighted to reflect its relative impact on the
Bank’s mission and financial performance.

(c) Prior to the beginning of each Plan period, the Chief Executive Officer, in
collaboration with the Executive Group, the Committee’s designee, and any other
qualified third parties, shall 1) determine the metrics that will be used to
evaluate Participants’ performance during the Plan period, 2) determine the
weight assigned to each metric, and 3) submit the metrics and metric weights to
the Committee for review and approval.

2.03: Performance Ranges (a) Under the Plan, Participants’ goals are more than
just “points” of annual performance. Instead, Participants’ performance against
a goal metric can vary within a range (“Performance Range”), from threshold, to
target, to optimum performance.

(b) Within a Performance Range 1) threshold represents the lowest acceptable, or
rewardable, level of annual performance against the goal metric, 2) target
represents the expected level of annual performance against the goal metric, and
3) optimum represents the best attainable level of annual performance against
the goal metric.

2.04: Annual Awards. (a) The annual award for achieving a particular level of
annual performance against goal metrics varies depending upon its location
within the goal metrics’ performance ranges. Under the Plan, the Participants
may earn the following awards, expressed as a percent of their earned base, for
performance that is between threshold and optimum, inclusively, on all goal
metrics:

                                              Threshold   Target   Optimum      
      Award   Award   Award Impact       (% Earned   (% Earned   (% Earned Level
  Job Title   Base)1   Base)1   Base)1   1    
Chief Executive Officer
    27.5 %     55.0 %     82.5 %   2    
Chief Operating Officer
    22.5 %     45.0 %     67.5 %   2    
Chief Risk Officer
    22.5 %     45.0 %     67.5 %   3    
General Counsel
    17.5 %     35.0 %     52.5 %   3    
Director of Credit
    17.5 %     35.0 %     52.5 %   3    
Chief Accounting Officer
    17.5 %     35.0 %     52.5 %

1Earned base represents the portion of participants’ annual base wage earned
from the beginning of the Plan period to the end of the quarter in which an
award is paid.

(b) Awards may be earned for performance anywhere within a goal metric’s
performance range, from threshold to optimum. For performance between threshold
and target, or between target and optimum, linear interpolation is used to
ensure that the annual award earned is consistent with the annual level of
performance achieved. For example, if a Participant is assigned to Impact Level
2, and his annual level of performance on a goal metric is midway between
threshold and target, he would earn an annual award that is midway between
threshold and target in the above table, or 33.75% of his earned base.

(c) If participants’ performance is evaluated against more than one annual goal
metric, then the annual awards they earn for their performance against each
metric are reduced proportionately to reflect the metric’s weight. For example,
if the Participant in the example in Section 2.04(b) above achieved an annual
level of performance on a goal metric that is midway between threshold and
target, and the goal metric’s weight is 50%, then the Participant would earn an
annual award for his performance against that metric equal to 16.88% of his
earned wage, rather than 33.75%, (i.e., 50% x 33.75% = 16.88%).

(d) Consistent with Article 1, Section 1.02(e) above, the Chief Executive
Officer, in close collaboration with the Committee’s designee, shall 1) compute
the total annual award earned by each Participant subject to the terms and
conditions stated herein by February 15 following the end of the Plan period,
and 2) submit the calculated awards to the Committee for final review and
approval by March 1 following the end of the Plan period.

(e) Plan Participants will not receive any awards, at any time, for performance
against goal metrics that is not at least equal to the metrics’ annual threshold
levels of performance or the interim quarterly performance levels against which
quarterly progress payments may be computed. Alternatively, if Plan
Participants’ performance exceeds their goal metrics’ annual optimum levels of
performance, the Committee will review the circumstances surrounding the
Participants’ above-optimum performance and reward it accordingly.

2.05: Quarterly Awards. (a) Plan participants may receive quarterly awards for
year-to-date performance against their goal metrics that exceeds the metrics’
interim quarterly performance levels for the goal metric against which quarterly
progress payments are computed, except that no quarterly award will be paid on
any risk management goal.

(b) The formula for determining quarterly awards (QAs) earned for performance
against a single goal’s metric during the first, second and third quarters of
the Plan period is:

QA = [(Earned Base)(Award %)(Metric Weight)(100% — Holdback%)] – Previous Awards

Where:
QA = Award Earned at the end of the first, second, or third quarter of the Plan
period

Earned Base = Portion of Participant’s annual base wage earned from the
beginning of the Plan period to the end of the quarter in which the award is
paid

Award % = Award potential resulting from year-to-date performance against the
interim quarterly performance levels for the goal metric against which quarterly
progress payments are computed if the metric accounted for 100% of the
Participant’s award

Metric Weight = Weight assigned to the metric as a percent of the Participant’s
total award potential

Holdback % = 20%

Previous Awards = Cumulative value of awards paid during previous quarters of
the Plan period for performance against the metric.

An example using this formula for determining a quarterly award is shown in
Exhibit I.

Final Award. The formula for determining the fourth quarter, final, award earned
(FA) for performance against a single goal metric during the Plan period is:

FA = [(Earned Base)(Award %)(Metric Weight)] – Previous Awards

In this formula, the 1) Final Award represents the award earned for performance
during the entire Plan period, 2) holdback % is eliminated, and 3) definition of
all remaining variables remains the same as defined above. An example using this
formula for determining a final, fourth quarter award is shown in Exhibit I.

(c) Except as otherwise noted, within thirty (30) days following the completion
of each quarter, the Chief Executive Officer shall distribute to members of the
Committee a report showing the quarterly awards paid Plan Participants.

2

EXHIBIT I: QUARTERLY AWARDS

Quarterly Awards

The formula for determining quarterly awards (QAs) earned for performance
against a single goal’s metric during the first, second, and third quarters of
the Plan period is:

QA = [(Earned Base)(Award % )(Metric Weight)(100% — Holdback%)] – Previous
Awards

Where:
QA = Award Earned at the end of the first, second, or third quarter of the Plan
period

Earned Base = Portion of Participant’s annual base wage earned from the
beginning of the Plan period to the end of the quarter in which the award is
paid

Award % = Award potential resulting from year-to-date performance against the
interim quarterly performance levels for the goal metric against which quarterly
progress payments are computed if the metric accounted for 100% of the
Participant’s award

Metric Weight = Weight assigned to the metric as a percent of the Participant’s
total award potential

Holdback % = 20%

Previous Awards = Cumulative value of awards paid for performance against this
metric during previous quarters of the Plan period

For example, assume that a Plan Participant assigned to Impact Level 2 is
evaluated against several metrics including the Bank’s return on class B stock,
and, at the end of the second quarter of the Plan Period, the:



  •   Bank’s year-to-date return on class B stock is 6.05%, midway between the
target and optimum performance levels set for this goal metric,



  •   Plan Participant would have an award opportunity of 56.25% of his earned
base based upon the Bank’s year-to-date return on class B stock, which is midway
between his total target and total optimum award opportunities, if this were the
only metric he was evaluated on,



  •   Goal metric is worth 50.00% of the Plan Participant’s total award
opportunity,



  •   Plan Participant has already been paid $200,000 in Earned Base, and



  •   Plan Participant has already received a $35,000 award at the end of the
first quarter for the Bank’s performance on this metric.

In this example, the Participant would receive an award of $10,000 at the end of
the second quarter for the Bank’s performance against this metric:

QA = [($200,000)(56.25%)(50%)(80%)] — $35,000

= $45,000 — $35,000

= $10,000

Final Awards

The formula for determining the fourth quarter, final, award earned (FA) for
performance against a single metric during the Plan period is:

FA = [(Earned Base)(Award %)(Metric Weight)] – Previous Awards

Where:
FA = Award Earned at the end of the Plan period

Earned Base = Portion of Participant’s annual base wage earned from the
beginning of the Plan period to the end of the Plan period

Award % = Award potential resulting from annual performance against the goal
metric if the metric accounted for 100% of the Participant’s award

Metric Weight = Weight assigned to the metric as a percent of the Participant’s
total award potential

Previous Awards = Cumulative value of awards paid for performance against this
metric during previous quarters of the Plan period

For example, assume that a Plan Participant assigned to Impact Level 2 is
evaluated against several metrics including the Bank’s return on class B stock,
and, at the end of the Plan period, the:



  •   Bank’s annual return on class B stock is now 5.85%, which is the annual
target level performance set for this goal metric,



  •   Plan Participant would have an award opportunity of 45.00% of his earned
base based upon the Bank’s annual return on class B stock, which is his total
target award opportunity, if this were the only metric he was evaluated on,



  •   Goal metric is worth 50.00% of the Plan Participant’s total award
opportunity,



  •   Plan Participant has been paid $400,000 for the entire year, and



  •   Plan Participant has already received a total of $75,000 in awards at the
end of the first, second, and third quarters for the Bank’s performance on this
metric.

In this example, the Participant would receive an award of $15,000 at the end of
the year for the Bank’s full Plan period performance against this metric:

FA = [($400,000)(45.00%)(50.00%)] — $75,000

= $90,000 — $75,000

= $15,000

3